 

  



EXHIBIT 10.3



 

EMPLOYMENT SERVICES AGREEMENT

 

This Employment Services Agreement (the “Agreement”) is entered into as of the
21st day of November, 2012, by and between Live Event Media, Inc., a Nevada
corporation, with a business address of 3420 Bristol Street, 6th Floor, Costa
Mesa, CA 92626 (the “Company”), and Alan Johnson, an individual with an address
at Seven Corporate Plaza Drive, Newport Beach, CA 92660.

 

INTRODUCTION

 

WHEREAS, the Company desires to employ the Executive under the title and
capacity set forth on Schedule A hereto and the Executive desires to be employed
by the Company in such capacity, subject to the terms of this Agreement;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:

 

1.              Employment Period. The term of the Executive’s employment by the
Company pursuant to this Agreement (the “Employment Period”) shall commence upon
the date hereof (the “Effective Date”) and shall continue for that period of
calendar months from the Effective Date as set forth on Schedule A hereto.
Thereafter, the Employment Period shall automatically renew for successive
periods of one (1) year each, unless either party shall have given to the other
at least thirty (30) days’ prior written notice of their intention not to renew
the Executive’s employment prior to the end of the Employment Period or the then
applicable renewal term, as the case may be. In any event, the Employment Period
may be terminated as provided herein.

 

2.              Employment; Duties.

 

(a)                General.  Subject to the terms and conditions set forth
herein, the Company shall employ the Executive to act for the Company during the
Employment Period in the capacity set forth on Schedule A hereto, and the
Executive hereby accepts such employment. The duties and responsibilities of the
Executive shall include such duties and responsibilities appropriate to such
office as the Company’s Board of Directors (the “Board”) may from time to time
reasonably assign to the Executive, as initially specified on Schedule A
attached hereto, with such authority and responsibilities, including
Company-wide executive, administrative and finance functions as are normally
associated with and appropriate for such position.

 

(b)               Executive recognizes that during the period of Executive's
employment hereunder, Executive owes an undivided duty of loyalty to the
Company, and Executive will use Executive's good faith efforts to promote and
develop the business of the Company and its subsidiaries (the Company’s
subsidiaries from time to time, together with any other affiliates of the
Company, the “Affiliates”). Executive shall devote the required time, attention
and skills to the performance of Executive’s services as an executive of the
Company. Recognizing and acknowledging that it is essential for the protection
and enhancement of the name and business of the Company and the goodwill
pertaining thereto, Executive shall perform the Executive’s duties under this
Agreement professionally, in accordance with the applicable laws, rules and
regulations and such standards, policies and procedures established by the
Company and the industry from time to time.

 



 

 

 

(c)                However, the parties agree that: (i) Executive may devote a
reasonable amount of his time to civic, community, or charitable activities and
may serve as a director of other corporations (provided that any such other
corporation is not a competitor of the Company, as determined by the Board) and
to other types of business or public activities not expressly mentioned in this
paragraph and (ii) Executive may participate as a non-employee director,
employee and/or investor in other companies and projects as described by
Executive to the Board, so long as Executive’s responsibilities with respect
thereto do not conflict or interfere with the faithful performance of his duties
to the Company.

 

(d)               Place of Employment. The Executive’s services shall be
performed at the Company’s office located at 3420 Bristol Street, 6th Floor,
Costa Mesa, CA 92626 (the “Headquarters”), The parties acknowledge, however,
that the Executive may be required to travel in connection with the performance
of his duties hereunder. If the Company’s Headquarters are relocated greater
than 50 miles from the current location without Executive’s consent, Executive
has the right to terminate this Agreement for Good Reason.

 

3.              Base Salary. The Executive shall be entitled to receive a salary
from the Company during the Employment Period at a rate per year indicated on
Schedule A hereto (the “Base Salary”). Once the Board has established the Base
Salary, such Base Salary may be increased on each anniversary of the Effective
Date, at the Board’s sole discretion. The parties expressly agree that what the
Executive receives now or in the future, in addition to the regular Base Salary,
whether this be in the form of benefits or regular or occasional aid/assistance,
such as recreation, club memberships, meals, education for his family, vehicle,
lodging or clothing, occasional bonuses or anything else he receives, during the
Employment Period and any renewals thereof, in cash or in kind, shall not be
deemed as salary. However, because the Company is a public company subject to
the reporting requirements of, inter alia, the US Securities and Exchange
Commission (the “SEC”), both parties acknowledge that the Executive’s annual
compensation (as determined by the rules of the SEC or any other regulatory body
or exchange having jurisdiction), which may include some or all of the
foregoing, will be required to be publicly disclosed.

 

4.              Bonus. (a) The Company may pay the Executive an annual bonus
(the “Annual Bonus”), at such time and in such amount as may be determined by
the Board in its sole discretion. The Board may or may not determine that all or
any portion of the Annual Bonus shall be earned upon the achievement of
operational, financial or other milestones (“Milestones”) established by the
Board in consultation with the Executive and that all or any portion of any
Annual Bonus shall be paid in cash, securities or other property.

 

(b) The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for executives of the Company.

 



2

 

 

5.              Other Benefits

 

(a) Stock Option Grants.  During the term of employment, Executive shall be
entitled to and not be limited to, receipt of annual stock option grants under
the guidelines as set forth in the Company’s most current Equity Incentive Plan.
For the purpose of this Agreement Executive shall receive an initial Stock
Option Grant, per the 2012 Equity Incentive Plan as specified in Schedule A
hereto. Any additional option grants to the Executive shall be at the option of
the Board of Directors.

 

(b) Insurance and Other Benefits. During the Employment Period, the Executive
and the Executive’s dependents shall be entitled to participate in the Company’s
insurance programs and any ERISA benefit plans, as the same may be adopted
and/or amended from time to time (the “Benefits”). The Executive shall be
entitled to paid personal days on a basis consistent with the Company’s other
senior executives, as determined by the Board. The Executive shall be bound by
all of the policies and procedures established by the Company from time to time.
However, in case any of those policies conflict with the terms of this
Agreement, the terms of this Agreement shall control.

 

(c) Paid Time Off. During the Employment Period, the Executive shall be entitled
to an annual Paid Time Off (“PTO”) of at least that number of working days set
forth on Schedule A hereto. There will be no limit to the number of PTO days
Executive may accrue regardless of what PTO accrual policies are put in place
for general employees of the Company.

 

(d) Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by the Executive during the Employment Period in the performance of
Executive’s services under this Agreement, provided that the Executive furnishes
to the Company appropriate documentation required by the Internal Revenue Code
in a timely fashion in connection with such expenses and shall furnish such
other documentation and accounting as the Company may from time to time
reasonably request.

 

6.               Termination; Compensation Due. The Executive's employment
hereunder may terminate, and the Executive’s right to compensation for periods
after the date the Executive’s employment with the Company terminates shall be
determined, in accordance with the provisions of paragraphs (a) through (e)
below:

 

(a) Voluntary Resignation; Termination without Cause.

 

(i)  Voluntary Resignation.  The Executive may terminate his employment at any
time upon thirty (30) days prior written notice to the Company. In the event of
the Executive’s voluntary termination of his employment other than for Good
Reason (as defined below), the Company shall have no obligation to make payments
to the Executive in accordance with the provisions of Sections 3 or 4 above,
except as otherwise required by this Agreement or by applicable law, or to
provide the benefits described in Section 5 above, for periods after the date on
which the Executive's employment with the Company terminates due to the
Executive 's voluntary termination, except for the payment of the Base Salary
accrued through the date of such resignation.

 



3

 

 

(ii)  Termination without Cause. The Company may terminate the Executive’s
employment with the Company at any time with or without cause, by delivery to
the Executive of a written notice of termination from the Board of Directors of
the Company.

 

(A)  If the Executive’s employment is terminated by the Company without Cause,
the Company shall (x) continue to pay the Executive the Base Salary (at the rate
in effect on the date the Executive’s employment is terminated) until the end of
the Severance Period (as defined in Section 6(e) below), (y) with respect to the
Bonus, to the extent the Milestones are achieved through the end of the
Severance Period, pay the Executive the awards of the Bonus on the date such
Bonus would have been payable to the Executive had the Executive remained
employed by the Company, and (z) pay any other accrued compensation and
Benefits. The Executive shall not have any further rights under this Agreement
or otherwise to receive any other compensation or benefits after such
termination of employment.

 

(b) Discharge for Cause. Upon written notice to the Executive, the Company may
terminate the Executive’s employment for “Cause” based upon any of the following
events, if Executive has not cured the item that has been identified to be in
breech within a 45 day period:

 

(i)  the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company as assigned by the Board of Directors;

 

(ii)  the Executive’s conviction of, or plea of nolo contendere to, (i) any
felony or (ii) a crime involving dishonesty or moral turpitude or which could
reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(iii)  the Executive’s engaging in any act of dishonesty (including, without
limitation, theft or embezzlement), violence, threat of violence in each case,
that is materially injurious to the Company or any of its Affiliates;

 

(iv)  the Executive’s material breach of a written policy of the Company or the
rules of any governmental or regulatory body applicable to the Company;

 

(v) any other willful misconduct by the Executive which is materially injurious
to the financial condition or business reputation of the Company or any of its
Affiliates, or

 

(vi)  any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or

 

(vii)  the Executive’s breach of his obligations under Section 7, 8 or 9 of this
Agreement.

 

In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 3 or 4 above, or, except as otherwise required by law, to provide
the benefits described in Section 5 above, for periods after the Executive's
employment with the Company is terminated on account of the Executive's
discharge for Cause except for the then applicable Base Salary accrued through
the date of such termination and accrued and unused PTO pay.

 



4

 

 

(c) Disability. The Company shall have the right, but shall not be obligated to
terminate the Executive's employment hereunder in the event the Executive
becomes disabled such that he is unable to discharge his duties to the Company
for a period of ninety (90) consecutive days or one hundred twenty (120) days in
any one hundred eighty (180) consecutive day period, provided longer periods are
not required under applicable local labor regulations (a "Permanent
Disability"). In the event of a termination of employment due to a Permanent
Disability, the Company shall be obligated to continue to make payments to the
Executive in an amount equal to the then applicable Base Salary for the
Severance Period (as defined below) after the Executive’s employment with the
Company is terminated due to a Permanent Disability. A determination of a
Permanent Disability shall be made by a physician satisfactory to both the
Executive and the Company; provided, however, that if the Executive and the
Company do not agree on a physician, the Executive and the Company shall each
select a physician and those two physicians together shall select a third
physician, whose determination as to a Permanent Disability shall be binding on
all parties.

 

(d) Death. The Executive's employment hereunder shall terminate upon the death
of the Executive. The Company shall have no obligation to make payments to the
Executive in accordance with the provisions of Sections 3

 

or 4

above, or, except as otherwise required by law or the terms of any applicable
benefit plan, to provide the benefits described in Section 5 above, for periods
after the date of the Executive's death except for then applicable Base Salary
and accrued but unused PTO pay earned and accrued through the date of death,
payable to the Executive or his successor.

(e) Termination for Good Reason. The Executive may terminate this Agreement at
any time for Good Reason. In the event of termination under this Section 6

 

(e), the Company shall pay to the Executive severance in an amount equal to the
then applicable Base Salary and earned Bonus, as and when earned, for a period
equal to the number of months set forth on Schedule A hereto (the “Severance
Period”), and subject to the Company’s regular payroll practices and required
withholdings. The Executive shall continue to receive all Benefits during the
Severance Period. The Executive shall not have any further rights under this
Agreement or otherwise to receive any other compensation or benefits after such
resignation. For the purposes of this Agreement, “Good Reason” shall mean any of
the following (without Executive’s express written consent):

(i)  the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;

 

(ii)  removal of the Executive from his position as indicated on Schedule A
hereto, or the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he assumed under this Agreement, within twelve (12) months after or in
anticipation of a Change of Control (as defined below);

 



5

 

 

(iii)  a reduction by the Company in the then applicable Base Salary or other
compensation, unless said reduction is pari passu with other senior executives
of the Company;

 

(iv)  the taking of any action by the Company that would, directly or
indirectly, materially reduce the Executive’s benefits, unless said reductions
are pari passu with other senior executives of the Company;

 

(v)  a breach by the Company of any material term of this Agreement that is not
cured by the Company within 30 days following receipt by the Company of written
notice thereof; or

 

(vi)  a permanent relocation of Employee’s place of work of more than fifty (50)
miles from Costa Mesa, California, without Employee’s consent.

 

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the shares of
the outstanding equity securities of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent company
or upon the consummation of which the holders of the Company’s outstanding
equity securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 

(f) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written ‘‘Notice of Termination’’ to the
other party hereto given in accordance with Section 14 of this Agreement. In the
event of a termination by the Company for Cause or by Executive for Good Reason,
the Notice of Termination shall (i) indicate the specific termination provision
in this Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the date of
termination, which date shall be the date of such notice. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

(g) Resignation from Directorships and Officerships.  The termination of the
Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 



6

 

 





7.              Non-Competition; Non-Solicitation.

 



(a)                For the duration of the Employment Period and, unless the
Company terminates the Executive’s employment without Cause or Executive
terminates his employment for Good Reason, during the Severance Period (the
“Non-compete Period”), the Executive shall not, directly or indirectly, except
as specifically provided in Section 2(c), own, manage, operate, finance or
control a directly competitive entity that engages or conducts business in an
identical manner to the Company; provided, however, that the Executive may own
less than 10% in the aggregate of the outstanding shares of any class of
securities of any enterprise other than any such enterprise with which the
Company competes or is currently engaged in a joint venture, if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(b) or (g) of the Exchange Act. Notwithstanding the
foregoing, if the Executive shall present to the Board any opportunity within
the scope of the prohibited activities described above, and the Company shall
not elect to pursue such opportunity within a reasonable time, then the
Executive shall be permitted to pursue such opportunity, subject to the
requirements of Section 2(c).

 

(b)               During the Employment Period and for a period of six (6)
months following termination of the Executive’s employment with the Company, the
Executive shall not:

 

(i)  persuade, solicit or hire, or attempt to recruit, persuade, solicit or
hire, any employee, or independent contractor of, or consultant to, the Company,
or its Affiliates, to leave the employment (or independent contractor
relationship) thereof, whether or not any such employee or independent
contractor is party to an employment agreement (the foregoing shall not apply to
general solicitations made by the Executive); or

 

(ii)  attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of the Agreement, business of
the kind or competitive with the business done by the Company or any of its
Affiliates with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company
or any of its Affiliates or if any such customer elects to move its business to
a person other than the Company or any of its Affiliates, provide any services
(of the kind or competitive with the Business of the Company or any of its
Affiliates) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.

 

The Executive recognizes and agrees that because a violation by the Executive of
his obligations under this Section 7 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of the Executive, on the one hand, and the Company, on
the other, that the covenant not to compete shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant not
to compete.

 



7

 

 

8.              Inventions and Patents. The Executive acknowledges that all
inventions, innovations, improvements, know-how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
related to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by the Executive during
the Executive’s past or future employment by the Company or any Affiliates, or
any predecessor thereof (“Work Product”), belong to the Company, or its
Affiliates, as applicable. Any copyrightable work falling within the definition
of Work Product shall be deemed a “work made for hire” and ownership of all
right title and interest shall rest in the Company. The Executive hereby
irrevocably assigns, transfers and conveys, to the full extent permitted by law,
all right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law. The Executive will promptly disclose any
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm ownership
of such Work Product by the Company (including without limitation, assignments,
consents, powers of attorney and other instruments).

 

9.              Confidentiality Covenants.

 

(a) The Executive understands that the Company and/or its Affiliates, from time
to time, may impart to the Executive confidential information, whether such
information is written, oral or graphic.

 

For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 



8

 

 

(i)  Internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

(ii)  Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

 

(iii)  Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

 

(iv)  Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

(b) The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law or otherwise
authorized by the Board. Upon demand by the Company or upon termination of the
Executive’s employment, the Executive will deliver to the Company all manuals,
photographs, recordings and any other instrument or device by which, through
which or on which Confidential Information has been recorded and/or preserved,
which are in the Executive’s possession, custody or control.

 

10.              Representation. The Executive hereby represents that the
Executive’s entry into this Employment Agreement and performance of the services
hereunder will not violate the terms or conditions of any other agreement to
which the Executive is a party.

 

11.              Arbitration. In the event of any breach arising from the
performance of this Agreement, either party may request arbitration. In such
event, the parties will submit to arbitration by a qualified arbitrator with the
definition and laws of the State of California. Such arbitration shall be final
and binding on both parties.

 

12.              Governing Law/Jurisdiction. This Agreement and any disputes or
controversies arising hereunder shall be construed and enforced in accordance
with and governed by the internal laws of the State of California without regard
to the conflicts of laws principles thereof.

 



9

 

 

13.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersedes and cancels (i) any and all previous agreements,
written and oral, regarding the subject matter hereof between the parties
hereto. This Agreement shall not be changed, altered, modified or amended,
except by a written agreement signed by both parties hereto.

 

14.              Notices. All notices, requests, demands and other
communications called for or contemplated hereunder shall be in writing and
shall be deemed to have been given when delivered to the party to whom addressed
or when sent by telecopy (if promptly confirmed by registered or certified mail,
return receipt requested, prepaid and addressed) to the parties, their
successors in interest, or their assignees at the following addresses, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid:

 

(a)to the Company at:

 

Live Event Media, Inc.

3420 Bristol Street, 6th Floor

Costa Mesa, CA 92626

Phone:  855.986.5669

Fax:  949.209-1920

Attn:  Chief Executive Officer

 

with a copy to:

 

Gottbetter & Partners, LLP

488 Madison Avenue

New York, NY 10022-5718

Phone:  (212) 400.6900

Fax:  (212) 400-6901

Attn:  Adam S. Gottbetter

 

(b)to the Executive at:

 

Address listed on Schedule A attached hereto.

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 



10

 

 

15.              Severability. If any term or provision of this Agreement, or
the application thereof to any person or under any circumstance, shall to any
extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such terms to the persons or under circumstances other than those
as to which it is invalid or unenforceable, shall be considered severable and
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted by law. The invalid or
unenforceable provisions shall, to the extent permitted by law, be deemed
amended and given such interpretation as to achieve the economic intent of this
Agreement.

 

16.              Waiver. The failure of any party to insist in any one instance
or more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

 

17.              Successors and Assigns. This Agreement shall be binding upon
the Company and any successors and assigns of the Company. Neither this
Agreement nor any right or obligation hereunder may be assigned by the
Executive. The Company may assign this Agreement and its right and obligations
hereunder, in whole or in part. For purposes of this Agreement, successors and
assigns shall include, but not be limited to, any individual, corporation,
trust, partnership, limited liability company, or other entity that acquires a
majority of the stock or assets of the Company by sale, merger, consolidation,
liquidation, or other form of transfer. In such a case, the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Without limiting the foregoing, unless
the context otherwise requires, the term “Company” includes all Affiliates of
the Company.

 

18.              Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of the parties reflected hereon as the
signatories. Signatures may be given by facsimile or other electronic
transmission, and such signatures shall be fully binding on the party sending
the same.

 

19.              Headings. Headings in this Agreement are for reference purposes
only and shall not be deemed to have any substantive effect.

 

20.              Opportunity to Seek Advice. The Executive acknowledges and
confirms that he has had the opportunity to seek such legal, financial and other
advice and representation as he has deemed appropriate in connection with this
Agreement, that the Executive is fully aware of its legal effect, and that
Executive has entered into it freely based on the Executive’s judgment and not
on any representations or promises other than those contained in this Agreement.

 



11

 

 

21.              Withholding and Payroll Practices. All salary, severance
payments, bonuses or benefits payments made by the Company under this Agreement
shall be net of any tax or other amounts required to be withheld by the Company
under applicable law and shall be paid in the ordinary course pursuant to the
Company’s then existing payroll practices.

 

[The next page is the signature page]

 

12

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  EXECUTIVE:       /s/ Alan Johnson     ALAN JOHNSON

  

  By:  /s/ Lisa Andoh     Name: Lisa Andoh
Title: President



 

 

 

 

Schedule A

 

1.Employment Period:  36 months

 

2.Employment

 

a.Title: President

 

b.Executive Duties:

 

Executive’s duties and responsibilities shall generally include all rights,
duties and responsibilities customarily associated with the executive position
of President. During the term of this Agreement, Executive shall report directly
to the Board of Directors of the Company. Any change of Executive’s position,
rights, responsibilities, duties, reporting obligations, compensation, benefits
or job description or any change in the control or ownership of the Company,
without the express written consent of Executive, shall constitute a material
breach of this Agreement and, at the discretion of Executive, may be treated as
a constructive termination of the employment relationship without just cause
subject to all the rights and obligation associated with the termination
provisions provided in this Agreement. Executive shall have the following
specific duties and obligations:

 

g.Oversee all aspects of the management, operations, and finances of the Company
and of Local Event Media, Inc., the Company’s wholly owned operating subsidiary
(“Local”);

 

h.Receive regular and direct reports from all executive officers of the Company
and of Local;

 

i.Advise the Board of Directors of the Company regarding all aspects of the
management, operations and finances of the Company and of Local;

 

j.Direct, as a primary resource, all communications regarding the affairs of the
Company to the media, community and industry resources and all other outside
concerns;

 

k.Develop and advance meaningful vision, strategies and objectives that drive
and direct all aspects and affairs of the Company; and

 

l.Motivate all officers, managers and Executives in the development of an
appropriate business culture and ethic.

 

3.Base Salary: $180,000

 

4.Annual Bonus (paid quarterly): 100% of Base Salary, paid quarterly upon
Milestones set by the Board of Directors during the Annual Operating Planning
Session, which is to be conducted and completed no later than December 1, or the
nearest non-holiday working day in the month of December, of every year prior to
the upcoming year.  

 



 

 

 

5.(a) Initial Stock Option Grant:  100,000 shares per the strike price on date
of approved grant, vesting, acceleration upon termination and other pertinent
provisions of the 2012 Equity Incentive Plan

 

5.(c) Paid Time Off:  4 weeks per year, or 20 non-holiday working days

 

6.(e) Severance Period:  18 months if at the time of termination 18 months or
more remain on the term of this Agreement. 12 months if at the time of
termination, less than 18 months remain on the term of this Agreement.

 

15.(b) Executive Contact Information:  

 

Alan Johnson

Seven Corporate Plaza Drive

Newport Beach, CA 92660

 

 

 